DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 22, 24-42, and 44-50 are currently pending.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art is Heilman as modified by Karsh (US 3,467,863 hereinafter Karsh). Heilman teaches the features of the claimed invention as discussed above, however, the reference fails to teach or suggest activating the second impedance reduction system at a time substantially after the first impedance reduction system has been activated which also reduces the impedance over that time. Karsh discloses another impedance reduction system for defibrillation electrodes. The system dispenses gel over an extended period of time based on a signal (at 40). Karsh does not teach or suggest a second distinct impedance reduction system. Moreover, there is no teaching, suggestion, or motivation to combine the features of the Heilman and Karsh devices to arrive at the Applicant’s presently claimed invention.
Claim 42 is also now allowed after incorporating the subject matter from previous claim 43. Claim 42 now details that the second impedance reduction system can further reduce the impedance for a longer period of time than if both the first and second impedance reduction systems were activated at substantially the same time. This suggests that the second system (which deploys a conductive gel) must be activated at a substantially second time different from the first (akin to what is claimed in amended claim 22). It is worded differently than outright claiming the timing as in claim 22, however in order to meet the language as claimed that is what must occur. Heilman does not teach nor suggest such a feature and is ultimately allowable for similar reasons as claim 22 (above). Though the language is considered functional in nature, the combination of the prior art of record would be unable to perform the claimed language given the systems are activated simultaneously. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794